     Case 3:19-cv-02056-JLS-AHG Document 12 Filed 06/02/20 PageID.354 Page 1 of 9



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    MANUEL ANTONION GONZALEZ,                           Case No.: 3:19-cv-2056-JLS-AHG
      CDCR #T-42888,
12
                                        Plaintiff,        ORDER: (1) DENYING MOTION
13                                                        FOR RECONSIDERATION; AND
                         vs.                              (2) DISMISSING SECOND
14
                                                          AMENDED COMPLAINT
      DR. MALHOTRA; DR. ZHANG;
15                                                        PURSUANT TO 28 U.S.C. § 1915A
      WARDEN OF R. J. CORRECTIONAL
16    FACILITY; ASSOCIATE WARDEN OF
      RJD,
17
                                    Defendants.
18
19
20   I.    Procedural History
21         Plaintiff Manuel Antonio Gonzalez, currently incarcerated at Richard J. Donovan
22   Correctional Facility (“RJD”) in San Diego, California, is proceeding pro se in this civil
23   action filed pursuant to 42 U.S.C. § 1983. (See Compl., ECF No. 1.)
24         Plaintiff prepaid the $400 filing fee required by 28 U.S.C. § 1914(a) to commence a
25   civil action at the time he submitted his original complaint. (See ECF No. 5.) In addition,
26   Plaintiff filed a Motion for a Temporary Restraining Order (“TRO”), a Motion for
27   Preliminary Injunction (“PI”), and a Motion to Appoint Counsel together with his
28   Complaint (ECF Nos. 2, 3, 4.). Plaintiff has not requested that the Clerk issue a summons,
                                                     12
                                                                                3:19-cv-2056-JLS-AHG
     Case 3:19-cv-02056-JLS-AHG Document 12 Filed 06/02/20 PageID.355 Page 2 of 9



1    “present[ed] a summons to the clerk for signature and seal” pursuant to Fed. R. Civ. P.
2    4(b), or has yet executed service of his complaint, TRO or PI upon any of the named
3    Defendants.
4          On December 3, 2019, the Court denied Plaintiff’s Motion for TRO and PI, denied
5    his Motion to Appoint Counsel, and dismissed his Complaint for failing to state a claim
6    pursuant to 28 U.S.C. § 1915A. (See ECF No. at 10-11.) However, Plaintiff was given
7    leave to file an amended complaint in order to correct the deficiencies of pleading identified
8    in the Court’s Order. (Id. at 11.)
9          On January 14, 2020, Plaintiff filed a forty-eight (48) page First Amended Complaint
10   (“FAC”), as well as over seventy (70) pages of exhibits. (See FAC, ECF No. 7.) On April
11   7, 2020, the Court determined that Plaintiff failed to comply with Federal Rule of Civil
12   Procedure 8 and failed to state a claim upon which relief could be granted; therefore, the
13   Court dismissed his FAC with leave to file an second amended complaint. (See ECF No.
14   8 at 7–8.)
15         On May 11, 2020, Plaintiff filed a forty-six (46) page Second Amended Complaint
16   (“SAC”), as well as over eighty (80) pages of exhibits. (See SAC, ECF No. 9.) Plaintiff
17   has also filed a Motion for Reconsideration in which he objects to the citation to Ashcroft
18   v. Iqbal, 556 U.S. 662, 678 (2009) in analyzing whether he has stated a claim upon which
19   relief may be granted. (See Mot., ECF No. at 11.)
20   II.   Motion for Reconsideration
21         Plaintiff argues that the Court’s reliance on Ashcroft v. Iqbal, 556 U.S. 662 (2009)
22   in screening his FAC was misplaced. (Mot. at 1.) Specifically, Plaintiff alleges that the
23   facts in Iqbal involved “a national and international security emergency unprecedented in
24   the history of the American Republic.” (Id. at 1 (citing Iqbal, 556 U.S. at 670).) Plaintiff
25   maintains that the “current complaint [FAC] will almost certainly be more ordinary than
26   Iqbal, and Higher Courts may not demand such detailed pleading.” (Id.) Instead of Iqbal,
27   Plaintiff maintains that the Court should rely on Bell Atlantic Corp. v. Twombly, 550 U.S.
28   544 (2007). (Id.)
                                                   12
                                                                                3:19-cv-2056-JLS-AHG
     Case 3:19-cv-02056-JLS-AHG Document 12 Filed 06/02/20 PageID.356 Page 3 of 9



1          Even though the facts in Iqbal are not at all comparable to the facts in Plaintiff’s
2    case, that is immaterial. In 2007, the Supreme Court decided Twombly and held that a
3    claim may be dismissed if the plaintiff fails to allege “enough facts to state a claim to relief
4    that is plausible on its face.” Twombly, 550 U.S. at 570 (abrogating pleading standard
5    established by Conley v. Gibson, 355 U.S. 41,78 (1957)). Two years later, in Iqbal, the
6    Supreme Court clarified the rule set forth by Twombly and held that detailed factual
7    allegations are not required, but “[t]hreadbare recitals of elements of a cause of action,
8    supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 668. The
9    Court looks to Iqbal, not for a comparison of the specific factual allegations, but rather for
10   the pleading standard required by the Supreme Court’s decisions in determining whether
11   Plaintiff has stated sufficient facts to state a claim upon which relief may be granted.
12         A motion for reconsideration cannot be granted merely because Plaintiff is unhappy
13   with the judgment, frustrated by the Court’s application of the facts to binding precedent,
14   or because he disagrees with the ultimate decision. See 11 Charles Alan Wright & Arthur
15   R. Miller, Federal Practice & Procedure § 2810.1 (3d ed.) (“[R]econsideration of a
16   judgment after its entry is an extraordinary remedy which should be used sparingly.”).
17   Therefore, Plaintiff’s Motion for Reconsideration is DENIED.
18   II.   Sua Sponte Screening pursuant to 28 U.S.C. § 1915A
19         A.     Legal Standard
20         Plaintiff was incarcerated at the time he filed this action. “As used in this section,
21   the term ‘prisoner’ means any person incarcerated or detained in any facility who is accused
22   of, convicted of, sentenced for, or adjudicated delinquent for, violations of criminal law or
23   the terms or conditions of parole, probation, pretrial release, or diversionary program.” 42
24   U.S.C. § 1915A(c); see also Olivas v. Nevada ex rel. Dept. of Corr., 856 F.3d 1281, 1284
25   (9th Cir. 2017) (citing 28 U.S.C. § 1915(h), 1915A(c); 42 U.S.C. § 1997e(h)).
26         Section 1915A “mandates early review—‘before docketing [] or [] as soon as
27   practicable after docketing’—for all complaints ‘in which a prisoner seeks redress from a
28   governmental entity or officer or employee of a governmental entity.’”               Chavez v.
                                                    12
                                                                                  3:19-cv-2056-JLS-AHG
     Case 3:19-cv-02056-JLS-AHG Document 12 Filed 06/02/20 PageID.357 Page 4 of 9



1    Robinson, 817 F.3d 1162, 1168 (9th Cir. 2016) (alterations in original). The mandatory
2    screening provisions of § 1915A apply to all prisoners, no matter their fee status, who bring
3    suit against a governmental entity, officer, or employee. See, e.g., Resnick v. Hayes, 213
4    F.3d 443, 446-47 (9th Cir. 2000). “On review, the court shall . . . dismiss the complaint,
5    or any portion of the complaint,” if it “(1) is frivolous, malicious, or fails to state a claim
6    upon which relief may be granted; or (2) seeks monetary relief from a defendant who is
7    immune from such relief.” Olivas, 856 F.3d at 1283 (quoting 28 U.S.C. § 1915A(b)). “The
8    purpose of § 1915A is to ‘ensure that the targets of frivolous or malicious suits need not
9    bear the expense of responding.’” Nordstrom v. Ryan, 762 F.3d 903, 907 n.1 (9th Cir.
10   2014) (quoting Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 681 (7th Cir.
11   2012)).1
12         Section 1915A “incorporates the familiar standard applied in the context of failure
13   to state a claim under Federal Rule of Civil Procedure 12(b)(6).” Wilhelm v. Rotman, 680
14   F.3d 1113, 1121 (9th Cir. 2012). Rule 12(b)(6) requires a complaint “contain sufficient
15   factual matter, accepted as true, to state a claim to relief that is plausible on its face.”
16   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm,
17   680 F.3d at 1121. Detailed factual allegations are not required, but “[t]hreadbare recitals
18   of the elements of a cause of action, supported by mere conclusory statements, do not
19   suffice.” Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim
20   for relief [is] . . . a context-specific task that requires the reviewing court to draw on its
21   judicial experience and common sense.” Id. The “mere possibility of misconduct” or
22   “unadorned, the defendant-unlawfully-harmed me accusation[s]” fall short of meeting this
23   plausibility standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir.
24   2009).
25   ///
26
27
     1
      A similar screening would be required if Plaintiff were proceeding IFP. See 28 U.S.C.
28   § 1915(e)(2)(B); Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en banc).
                                                   12
                                                                                 3:19-cv-2056-JLS-AHG
     Case 3:19-cv-02056-JLS-AHG Document 12 Filed 06/02/20 PageID.358 Page 5 of 9



1           B.      Rule 8
2           Once again, the Court finds that Plaintiff’s SAC fails to comply with Federal Rule
3    of Civil Procedure 8. Rule 8 provides that in order to state a claim for relief, a pleading
4    must contain “a short and plain statement of the grounds for the court’s jurisdiction” and
5    “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.
6    R. Civ. P. 8(a)(1)–(2); see McHenry v. Renne, 84 F.3d 1172, 1178–80 (9th Cir. 1996)
7    (upholding Rule 8(a) dismissal of complaint that was “argumentative, prolix, replete with
8    redundancy, and largely irrelevant”); Cafasso, United States ex rel. v. General Dynamics
9    C4 Systems, Inc., 637 F.3d 1047, 1059 (9th Cir. 2011) (citing cases upholding Rule 8
10   dismissals where pleadings were “verbose,” “confusing,” “distracting, ambiguous, and
11   unintelligible,” “highly repetitious,” and comprised of “incomprehensible rambling,” while
12   noting that “[o]ur district courts are busy enough without having to penetrate a tome
13   approaching the magnitude of War and Peace to discern a plaintiff’s claims and
14   allegations.”).
15          In fact, Plaintiff’s SAC is a photocopy of Plaintiff’s FAC.2 Accordingly, Plaintiff
16   still fails to comply with Rule 8 for all the reasons set forth in the Court’s previous Orders.
17          C.      Plaintiff’s Factual Allegations3
18          On March 18, 2014, Plaintiff was “subjected” to a “head injury” which resulted in a
19   “concussion, post concussion syndrome, long term memory loss, short term memory loss,
20   off balance, loss of coordination, constant pressure in head.” (FAC at 13.) Plaintiff alleges
21   Defendant Malhotra, a neurologist, failed to provide him medical care which later “resulted
22   in high blood pressure in eyes, damaging eyesight, irreparable nerve damage.” (Id.) As a
23   result of the purported failure by Malhotra, Plaintiff “will have to take prescription eye
24
25
26   2
      In addition, a review of Plaintiff’s original complaint and the FAC demonstrate that, while his FAC was
     not a photocopy of his original complaint, it was virtually identical.
27
     3
      The Court refers to the Court’s summary of his factual allegations found in his FAC set forth in the April
28   7, 2020 Order because Plaintiff’s SAC is merely a photocopy of his FAC.
                                                         12
                                                                                           3:19-cv-2056-JLS-AHG
     Case 3:19-cv-02056-JLS-AHG Document 12 Filed 06/02/20 PageID.359 Page 6 of 9



1    drops . . . for [his] lifetime to reduce high blood pressure in eyes.” (Id.) Plaintiff claims
2    Malhotra never “ordered E.M.G. test for nerve damage” which he alleges is the
3    “appropriate test for high blood pressure in eyes.” (Id.) Plaintiff claims that he has “nerve
4    damage and optic nerve damage” discovered by a neuro-ophthalmologist and this damage
5    was due to Malhotra’s “failure to provide medical care.” (Id. at 14.)
6           Plaintiff alleges Malhotra “became aware of the serious medical condition” on June
7    7, 2018 but he “did not order necessary test to review cause of constant pressure to head.”
8    (Id. at 20.) Moreover, Plaintiff maintains that Malhotra “knew serious damage could
9    result” by not referring Plaintiff to a “specialist for necessary test.” (Id.)
10          Plaintiff claims Defendant Zhang, his “Primary Care Provider,” denied him adequate
11   medical care when Zhang purportedly failed to “re-schedule return follow up with
12   appointment with ‘Neuro Ophthalmologist,’ as “requested by ‘Neuro-Ophthalmologist’ in
13   February 2019.” (Id. at 24.) Plaintiff claims the Neuro-Ophthalmologist “ordered ‘return
14   appointment follow up’ specifically [to] monitor high blood pressure in eyes and the effects
15   of prescription eye drops, and monitor damage eyesight.” (Id. at 24.) Plaintiff alleges that
16   the failure to schedule the follow up visit caused him to be “subjected to blindness, losing
17   eyesight without specialist monitoring high blood pressure in eyes.” (Id. at 25.)
18          Plaintiff seeks twenty-one million dollars in compensatory and punitive damages.
19   (See id. at 41.)
20          D.     Inadequate Medical Care Claims
21          To the extent that Plaintiff contends Defendants Malhotra and Zhang failed to
22   provide him with adequate medical care, he again fails to allege a plausible Eighth
23   Amendment claim. See Iqbal, 556 U.S. at 678; Wilhelm, 680 F.3d at 1121 (citing 28 U.S.C.
24   § 1915A).
25          A prisoner’s claim of inadequate medical care does not constitute cruel and unusual
26   punishment unless the mistreatment rises to the level of “deliberate indifference to serious
27   medical needs.” Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (citing Estelle v.
28   Gamble, 429 U.S. 97, 104 (1976)). The two-part test for deliberate indifference requires a
                                                    12
                                                                                      3:19-cv-2056-JLS-AHG
     Case 3:19-cv-02056-JLS-AHG Document 12 Filed 06/02/20 PageID.360 Page 7 of 9



1    plaintiff to plead facts sufficient to show (1) “a ‘serious medical need’ by demonstrating
2    that failure to treat [his] condition could result in further significant injury or the
3    ‘unnecessary and wanton infliction of pain,’” and (2) “the defendant’s response to the need
4    was deliberately indifferent.” Jett, 439 F.3d at 1096.
5          “Serious medical needs can relate to ‘physical, dental and mental health.’” Edmo v.
6    Corizon, Inc., 935 F.3d 757, 785 (9th Cir. 2019) (quoting Hoptowit v. Ray, 682 F.2d 1237,
7    1253 (9th Cir. 1982), abrogated on other grounds by Sandin v. Conner, 515 U.S. 472
8    (1995)). But prison officials do not act in a deliberately indifferent manner unless they
9    “know[] of and disregard[] an excessive risk to inmate health or safety.” Farmer, 511 U.S.
10   at 837.
11         As an initial matter, the Court will, once again, presume that Plaintiff’s factual
12   allegations describing his medical condition are sufficient to show he suffered from an
13   objectively serious medical need. See Wilhelm, 680 F.3d at 1122; Lopez, 203 F.3d at 1131
14   (“serious medical needs” include “a medical condition that significantly affects an
15   individual’s daily activities,” and “the existence of chronic and substantial pain”) (citation
16   and internal quotations omitted).
17         To support a claim of deliberate indifference, however, Plaintiff must allege
18   additional facts which plausibly show the course of treatment Defendants Malhotra and
19   Zhang chose in response to his need was “medically unacceptable under the
20   circumstances,” and that they “chose this course in conscious disregard of an excessive risk
21   to the plaintiff’s health.”   Edmo, 935 F.3d at 786 (citations omitted).         “Deliberate
22   indifference is a high legal standard,” Simmons v. Navajo Cty. Ariz., 609 F.3d 1011, 1019
23   (9th Cir. 2010); Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004), and is present only
24   in cases where there was “a purposeful act or failure to respond to a prisoner’s pain or
25   possible medical need,” and where that indifference is alleged to have caused harm. Jett,
26   439 F.3d at 1096.
27         The alleged indifference to medical needs must also be substantial; inadequate
28   treatment due to malpractice, or even gross negligence, does not amount to a constitutional
                                                   12
                                                                                3:19-cv-2056-JLS-AHG
     Case 3:19-cv-02056-JLS-AHG Document 12 Filed 06/02/20 PageID.361 Page 8 of 9



1    violation. Estelle, 429 U.S. at 106; Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir.
2    1990).
3           As to Defendant Malhotra, Plaintiff only alleges that Malhotra purportedly never
4    “ordered E.M.G. test for nerve damage” which he alleges is the “appropriate test for high
5    blood pressure in eyes.” (SAC at 14.) As to Defendant Zhang, Plaintiff only alleges that
6    he purportedly “fail[ed] to re-schedule return follow up appointment with ‘neuro
7    ophthalmologist.” (Id. at 25.) The Court finds that Plaintiff fails to allege facts sufficient
8    to support a deliberate indifference claim. See Estelle, 429 U.S. at 106 (“[A] complaint
9    that a physician has been negligent in diagnosing or treating a medical condition does not
10   state a valid claim of medical mistreatment under the Eighth Amendment. Medical
11   malpractice does not become a constitutional violation merely because the victim is a
12   prisoner.”); id. at 107 (noting that “the question whether an x-ray . . . is indicated is a classic
13   example of a matter for medical judgment,” and that provider’s failure to order “an x-ray
14   or additional diagnostic techniques” does not constitute deliberate indifference); Edmo,
15   935 F.3d at 786 (“A difference of opinion between a physician and the prisoner—or
16   between medical professionals—concerning what medical care is appropriate does not
17   amount to deliberate indifference.”) (citations omitted).
18          Here, the Court finds that Plaintiff has merely alleged a difference of opinion
19   regarding his need for medical care. Accordingly, the Court finds that Plaintiff has failed
20   to state an Eighth Amendment claim against either Malhotra or Zhang upon which relief
21   can be granted.
22          E.     Leave to Amend
23          Because Plaintiff has already been provided a short and plain statement of his
24   pleading deficiencies on two occasions, as well as an opportunity to amend those claims to
25   no avail, the Court finds granting further leave to amend would be futile. See Gonzalez v.
26   Planned Parenthood, 759, F.3d 1112, 1116 (9th Cir. 2014) (“‘Futility of amendment can,
27   by itself, justify the denial of . . . leave to amend.’”) (quoting Bonin v. Calderon, 59 F.3d
28   815, 845 (9th Cir. 1995)); Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 1007
                                                     12
                                                                                    3:19-cv-2056-JLS-AHG
     Case 3:19-cv-02056-JLS-AHG Document 12 Filed 06/02/20 PageID.362 Page 9 of 9



1    (9th Cir. 2009) (“[W]here the plaintiff has previously been granted leave to amend and has
2    subsequently failed to add the requisite particularity to its claims, [t]he district court’s
3    discretion to deny leave to amend is particularly broad.” (internal quotation marks omitted)
4    (second alteration in original)).
5    III.    Conclusion and Order
6           For the reasons explained, the Court:
7           1.    DENIES Plaintiff’s Motion for Reconsideration (ECF No. 11.);
8           2.    DISMISSES this civil action without further leave to amend for failure to
9    state a claim upon which § 1983 relief can be granted pursuant to 28 U.S.C.
10   § 1915(e)(2)(B)(ii) and § 1915A(b)(1) and for violating Rule 8;
11          3.    CERTIFIES that an IFP appeal would not be taken in good faith pursuant to
12   28 U.S.C. § 1915(a)(3); and
13          4.    DIRECTS the Clerk of Court to enter a final judgment of dismissal and close
14   the file.
15          IT IS SO ORDERED.
16   Dated: June 2, 2020
17
18
19
20
21
22
23
24
25
26
27
28
                                                    12
                                                                               3:19-cv-2056-JLS-AHG
